Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lucas Jensen on 6/17/2022.
1. (Currently Amended) A method implemented by one or more processors, the method comprising:
receiving a search query inputted by a user at a user device;
determining a plurality of search results, that are responsive to the search query, to provide for display responsive to the search query, each of the search results including a corresponding link and a corresponding short descriptor;
generating a given geofencing element, for a given search result of the plurality of search results, based on determining that the given search result is associated with a particular geographic location;
concurrently loading, for display by the user device, the plurality of search results, the concurrent providing including loading the given search result for display within a first search result interface element, providing the given geofencing element within a second search result interface element, and providing a further search result, of the plurality of search results, for display within a third search result interface element without a corresponding geofencing element; and

establishing, responsive to a selection of the given geofencing element within the second search result interface element when displayed at the user device, a geofence around the particular geographic location and for the user device, wherein establishing the geofence causes, based on a subsequent detection of entry of the user device into the geofence, providing of a notification associated with the geofence.
11. (Currently Amended) A system, comprising: 
one or more memory devices storing computer-readable instructions; 
one or more processors executing the computer-readable instructions to cause the one or more processors to: 
receive a search query inputted by a user at a user device; determine a plurality of search results, that are responsive to the search query, to provide for display responsive to the search query, each of the search results including a corresponding link and a corresponding short descriptor; 
generate a given geofencing element, for a given search result of the plurality of search results, based on determining that the given search result is associated with a particular geographic location;
concurrently load, for display by the user device, the plurality of search results, the concurrent providing including loading the given search result for display within a first search result interface element, providing the given geofencing element within a second search result interface element, and providing a further search result, of the plurality of search results, for display within a third search result interface element without a corresponding geofencing element; 
establish, responsive to a selection of the given geofencing element within the second search result interface element when displayed at the user device, a geofence around the particular geographic location and for the user device, wherein establishing the geofence causes, based on a subsequent detection of entry of the user device into the geofence, providing of a notification associated with the geofence.

Allowable subject matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“determining a plurality of search results, that are responsive to the search query, to provide for display responsive to the search query, each of the search results including a corresponding link and a corresponding short descriptor;
generating a given geofencing element, for a given search result of the plurality of search results, based on determining that the given search result is associated with a particular geographic location;
concurrently loading, for display by the user device, the plurality of search results, the concurrent providing including loading the given search result for display within a first search result interface element, providing the given geofencing element within a second search result interface element, and providing a further search result, of the plurality of search results, for display within a third search result interface element without a corresponding geofencing element; and
establishing, responsive to a selection of the given geofencing element within the second search result interface element when displayed at the user device, a geofence around the particular geographic location and for the user device, wherein establishing the geofence causes, based on a subsequent detection of entry of the user device into the geofence, providing of a notification associated with the geofence.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152